Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Status of Claims
This action is in reply to the application submitted by the Applicant on May 18, 2018,  the filing of February 2, 2021, and the phone conversation of June 28, 2021.
Claims 4, and 14  were amended by Applicant and are hereby entered.
Claims 1, 11, and 20 were amended by examiner amendment and are hereby entered (see attached).
Claims 5 - 9, and 15 - 19 are original.
Claims 2 - 3, 10, and 12 - 13 were cancelled by Applicant.
Claims 1, 4 - 9, 11, and 14 - 20 are currently pending and have been examined. 

Allowable Subject Matter
Claims 1, 4 - 9, 11, and 14 - 20 are allowed. 

Examiners Amendment
An examiner's amendment to the record appears in the attached documents. Should the changes and/or the additions/cancelations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner amendment was given in a telephone interview with Applicant representative on June 28, 2021.

Reasons for Allowance
Following is an examiner’s statement of reasons for allowance:
The Alice rejection is not applicable, and the claims are otherwise patent eligible pursuant to 35 USC 101. The claims recite the abstract idea of a user making recurring payments to a merchant, whereby merchant determines whether user's card information on file used to process payment(s) is refused either because of a low balance or because of a system error, whereby user in the former case is given actual notice of payment card refusal by merchant and given an opportunity to replenish the card account balance so that payment to merchant may be completed, and the user is not given any notice by merchant when the recurring payment failure is caused by a system error. This process is automatic, and once user sets up the recurring account with the merchant using user card parameters, then the above referenced notifications to user, if any, are automatic.
Upon further review of the amended claims and arguments, and, as an ordered combination, the claims set forth herein evidence that the invention is a practical application.
The following are the limitations which overcome the prior 35 USC 101 rejection:
detect a payment date for a recurring payment associated with a customer account;
retrieve customer payment information for the customer account from the recurring payment database, the customer payment information comprises information provided by a customer to set up the recurring payment; 
submit the customer payment information to a bank system for authorization via the payment system; 
receive the error code from the payment system in response to the submission of customer payment information;
in the event that the error code corresponds to the system error:
resubmit the customer payment information to the bank system for authorization via the payment system after a predetermined wait time; and
in the event that the error code corresponds to a payment information error and not system error:
automatically generate a notification message to the customer at the messaging server;
receive updated customer payment information in response to the notification message ...; 
submit the updated customer payment information to the bank system via the payment system; and
update an account status of the customer account when a payment authorization is received from the bank system. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
a payment system coupled to one or more bank systems, the payment system being configured to output an error code indicating a system error when the payment system is not able to establish data connection with the one or more bank systems over a network;
a messaging server configured to generate and send messages to 
a central computer system coupled to the recurring payment database, the payment system, and the messaging server, the central computer system being configured to:
detect a payment date for a recurring payment associated with a customer account;
retrieve customer payment information for the customer account from the recurring payment database, the customer payment information comprises information provided by a customer to set up the recurring payment; 
submit the customer payment information to a bank system for authorization via the payment system; 
receive the error code from the payment system in response to the submission of customer payment information;
in the event that the error code corresponds to the system error:
resubmit the customer payment information to the bank system for authorization via the payment system after a predetermined wait time; and
in the event that the error code corresponds to a payment information error and not system error:
automatically generate a notification message to the customer at the messaging server;
receive updated customer payment information in response to the notification message after the payment date, wherein the updated customer payment information comprises one or more of customer name, address, account number, credit card number, debit card number, expiration date, security code, or phone number; 
submit the updated customer payment information to the bank system via the payment system; and
update an account status of the customer account when a payment authorization is received from the bank system. 
The  following prior art references have been deemed as the most relevant to the allowed claims:
Meredith (US20160125409A1) - A system and method for authorizing a direct debit transaction is provided. A remotely accessible server receives a request from a clearing entity to conduct a direct debit transaction against a financial account of a consumer on behalf of a merchant, and checks whether the consumer has previously approved a debit against the account on behalf of the merchant. If the consumer has previously approved a debit on behalf of the merchant, an authorization message is generated and transmitted to the clearing entity. If the consumer has not previously approved a debit on behalf of the merchant, an electronic prompt is generated to an electronic device of the consumer requesting the consumer to approve or deny the debit. In response to the consumer indicating approval, a debit authorization message is generated and transmitted to the clearing entity, and a database is updated to indicate approval by the consumer.
Lynam (US20130232078A1) - A method is described of providing validation data associated with a subscriber line of a telecommunication network. The method includes obtaining line data of the subscriber line wherein the line data is suitable for interrogating a line identification database (LIDB). The method interrogates the LIDB with the line data to obtain reference subscriber data associated with the line data, and processes the reference subscriber data to obtain validation data associated with the subscriber line. The invention extends to a subscriber line validation system to validate a subscriber line of a communication network.      
Pourfallah (US9760871B1) - The Event-Triggered Business-To-Business Electronic Payment Processing Apparatuses, Methods And Systems (hereinafter “B2B-PAY”) provides a business-to-business payment platform which facilitates business to business payment triggered by a user event, and transforms purchase item information inputs or purchase receipt inputs via B2B-PAY components into restricted-use account payment settlement outputs. In one embodiment, a method is disclosed, including: receiving a first payment request from a healthcare provider, the first payment request including healthcare bill information and user payment information loaded via a user vehicle; transmitting a second payment request to an insurance provider, the second payment request comprising an insured amount; receiving an indication of an approved amount from the insurance provider; facilitating payment of the approved amount from the insurance provider to the healthcare provider; calculating a user responsible amount; and facilitating payment of the calculated user responsible amount from the user to the healthcare provider..
Wang  (US20160364724A1) - Systems and methods disclosed herein for managing recurring payment transactions. The recurring payment transaction can be based on account information stored by the merchant. When an initial payment transaction is not successful, a resubmission schedule is determined. The resubmission schedule identifies particular time slots within which subsequent payment transactions are to be submitted. The time slots are selected to increase the likelihood of a successful payment transaction.
da Silva  (US20120265683A1) - A method of reducing chargebacks due to a cancelled recurring payment, wherein the payment occurs within a card-based financial network, and wherein the network includes a database of unauthorized recurring charges and a defined chargeback procedure. The method generally includes the step of upgrading a recurring payment cancellation services file based on predefined occurrences relating to the identifying of cancelled recurring payments.

Claims 1, 4 - 9, 11, and 14 - 20 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached from 9 a.m. - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694